368 F.2d 840
Merrill Preston HARRIS, Appellant,v.Louis L. WAINWRIGHT, Director Division of Corrections, Stateof Florida, Appellee.
No. 23779.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1966.

Earl Faircloth, Atty. Gen., T. T. Turnbull, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
On conflicting testimony the district court, in a hearing upon a petition for habeas corpus seeking relief from a state court conviction, held that there was no denial of any Constitutional right of the appellant.  The Escobedo (Escobedo v. People of State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977) and Miranda (Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694) doctrines were invoked.  The trial commenced prior to the Escobedo decision and hence the principles announced there and in Miranda are inapplicable.  The order of the district court is


2
Affirmed.